—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the New York City Housing Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Taylor, J.), dated January 25, 2000, as granted the application as against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the application is denied as against the New York City Housing Authority.
The Supreme Court erred in granting the petitioner’s application for leave to serve a late notice of claim as against the appellant, as he failed to proffer an adequate explanation for his delay in filing the application, and the appellant did not have actual knowledge of the essential facts constituting the claim within 90 days or a reasonable time thereafter (see, Fee v County of Nassau, 269 AD2d 489; Gilliam v City of New York, 250 AD2d 680; Matter of Galluccio v City of New York, 247 AD2d 473). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.